Note by
Dent, Judge :
I concur in the conclusion reached in this case, but not with portions of the arg-ument contained in the opinion in so far as it is an attempt to construe the provisions of the bond of indemnity given by Lucas, Moore, and McKeehn, aird indorsed by McDonald. Such bond has never been brought before the Court on an issue or pleadings, nor have the parties thereto been summoned and impleaded in any manner. The bond was introduced as a mere incidental part of the evidence. The present litigation is narrowed down in fact as being between the Norfolk & Western Railroad Company on the one side and Charles McFadden on the other. As between the company and its guarantors, at present there is no litigation pending and it is improper and coram non judice now to decide, as between them, as to who is entitled to the pro rata contributions of the receiver’s commissioners’ and attorneys’ fees, and the one hundred and sixty thousand dollars by-bid expenditure. The company should be allowed to retain them with all ultimate legal rights thereto reserved. If they are covered by the bond of indemnity, this leaves them where they properly belong ; and, if not, and other persons, not parties to the cause, think they are entitled to them, and that they can recover them notwithstanding the bond of indemnity, they should be at liberty todo so ; and not being before the court properly, they are not bound by a judicial determination made in their absence. The decree of the 13th December, 1895, should be so modified as to allow the one thousand one hundred dollars attorneys’ fee deducted from Charles McFadden to remain under the control of the Norfolk and Western Company, along with Hunt and Hilliard and other fees. If the attorneys or receiver deem themselves entitled to them notwithstanding their bond of indemnity, they have their action at law ; and if the Norfolk & Western Railroad Company deems itself entitled to recover from its indemnifiers the amount paid Charles McFadden, or for the Hunt, and Hilliard stock, it has its remedy on its bond. And
“Let the poet resume his pen,
And prove himself the best of men, ’ ’

Affirmed,